Citation Nr: 1447816	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-16 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on October 17, 2011. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from June 1998 to August 1998 and from December 2003 to March 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision by the VA Ann Arbor Healthcare System in Ann Arbor, Michigan, the agency of original jurisdiction (AOJ) in this matter.  The Veteran testified at a Travel Board hearing that was held in May 2014, before the undersigned Acting Veterans Law Judge at the Detroit RO.  The transcript from that hearing is of record and has been reviewed.

The Board has reviewed the Veteran's Consolidated Health Record (CHR) file, the record maintained in the Virtual VA paperless claims processing system, and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence. 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the unauthorized medical care that he received at the University of Michigan on October 17, 2011, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health, and VA facilities were not feasibly available for treatment. 


CONCLUSION OF LAW

The criteria have been met for payment or reimbursement of unauthorized medical expenses incurred on October 17, 2011, at the University of Michigan.  38 U.S.C.A. §§ 1725, 1728, (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-1002 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

In light of the Board's favorable determination with respect to the claim, no further discussion of the duties to notify and assist is needed at this time. 


Law and Analysis

The Veteran was treated for a grand mal seizure in the emergency department at the University of Michigan, a non-VA facility on October 17, 2011.  He seeks payment and/or reimbursement of the charges for his care at that time.  Inasmuch as the Veteran is service connected for fusiform aneurysm right temporal-parietal area with single seizure and residual mild cognitive symptoms, rated as 100 percent disabling, the emergency room treatment that he received on that date was for a service-connected disability.  

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility, or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care in accordance with the provisions of this section.  When demand is only for infrequent use, individual authorizations may be used.  Care in public or private facilities will only be authorized, whether under a contract or an individual authorization, for medical services for the treatment of any disability of a veteran who has a service-connected disability rated at 50 percent or more.  38 U.S.C.A. § 1703; 38 C.F.R. § 17.52(a)(2). 

The admission of a veteran to a non-VA facility at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by the veteran, or by others in his or her behalf, is dispatched to VA within 72 hours after the hour of admission.  When an application for admission by a veteran has been made more than 72 hours after admission, authorization for continued care at VA expense shall be effective as of the postmark, or dispatch date of the application, or the date of any telephone call constituting an informal application.  See 38 C.F.R. § 17.54.

VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered for an adjudicated service-connected disability; (2) such care or services were rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  All three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

"Feasibly available" is not defined in the relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53, also for application, state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  In addition, a VA facility would not be feasibly available if there were evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  38 C.F.R. § 17.1002(c).

The relevant facts in this case are not in dispute.  Of record is the emergency department report from the University of Michigan, which shows that on October 17, 2011, the Veteran presented to the emergency room following a grand mal seizure reported to be of 8 minutes duration.  Prior to his arrival, he was at home with friends when he began to experience a burning sensation in his left hand (typical aura).  He informed his friends of the impending seizure and asked them to call 9-1-1.  Emergency medical personnel transported the Veteran to the University of Michigan on an emergency basis at his request.  

The report also shows the Veteran's past medical history was significant for fusiform right middle cerebral artery aneurysm.  It was noted that he had his first grand mal seizure in August 2010, and with the workup was found to have this aneurysm and right parietal mass.  He was sent from the VA to the University of Michigan where he had a craniotomy with aneurysm clipping and graft.  Since his surgery the Veteran had seizures in December 2010 and August 2011.  In the emergency room, the Veteran underwent a series of tests and procedures, including a computed tomography scan of his head.  During the course of his stay, he had no other complaints and no residual or new symptoms after the seizure.  The Veteran stated that it was all fairly typical for past seizures the he has had.  It appears that he left on the same day when his condition stabilized and there was no longer an emergent circumstance. 

In January 2012, the Veteran was informed that payment would not be made for the medical treatment received on October 17, 2011, because a VA facility was available.  However, the AOJ has not provided a rationale for that critical finding, and a subsequent reconsideration of the claim in February 2012 upheld this decision, concluding that the Veteran could have feasibly sought treatment from VA, but again provided no explanation.

In his February 2012 Notice of Disagreement, the Veteran argues that following his August 2010 aneurysm surgery, he experienced several grand mal seizures and had to be rushed to the emergency room by ambulance.  He stated that on those occasions he was told by EMS that the Ann Arbor VA hospital did not accept certain patients during an emergency and was only given the option of the University of Michigan or St. Josephs Mercy hospital.  He was never informed, and thus was unaware, that there had been a recent change in policy and that on the date in question the Ann Arbor VA hospital was accepting all emergency admissions.  He also noted that following his seizures he was generally in a state of confusion for quite some time making it almost impossible to talk clearly or make decisions.  He claims that once he was able to communicate, he informed the private hospital that he was a VA patient.  See also May 2014 Board hearing transcript.

Also in support of the claim is a July 2012 medical opinion from the Veteran's VA primary care physician, who noted the Veteran had a serious seizure disorder and that his seizures had accelerated since undergoing brain surgery at the University of Michigan in 2010 for an aneurysm.  The Veteran's seizures had been difficult to control and he had been followed regularly with neurology at the Ann Arbor VA for medication adjustments.  She confirmed that the Veteran was taken to the University of Michigan Emergency Department in October 2011 for evaluation of his protracted grand mal seizure, as he did not know that the VA Emergency Department recently began to accept cases like his from EMS.  She explained that the capacity for the Ann Arbor emergency room to accept such patients had increased 18 months prior, but that VA patients were not notified of this and most, including the Veteran, remained unaware that EMS could now bring them to the VA Emergency Department.  

Inasmuch as the Veteran is service-connected for fusiform aneurysm of the right temporal-parietal area with single seizure and residual mild cognitive symptoms, rated as 100 percent disabling, the emergency room treatment that he received on October 17, 2011, was for a service-connected disability.  Further, given his history of brain aneurysm and the immediate and serious concerns of a grand mal seizure persisting for approximately 8 minutes, the Veteran's medical condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.

The Board acknowledges that at the time of the incident, the Ann Arbor VA Medical Center was arguably within reasonable traveling distance.  However the Veteran has argued a lack of knowledge of the availability of that facility as part of his rationale for opting to seek treatment at the University of Michigan.  The Veteran has credibly asserted that he believed that the Ann Arbor VA hospital was not accepting emergency patients with his medical condition and that he sought immediate medical treatment from the facility that specialized in his specific condition and was obviously familiar with his medical history.  VA has not presented any evidence that contradicts the Veteran's testimony and the Board has no reason not to find the Veteran credible.  His medical history, the protracted nature of his seizure, and his prior experiences with EMS personnel, made the Ann Arbor VA facility an unwise and impractical choice for the Veteran under the circumstances and an attempt to use them would not have been considered reasonable by a prudent layperson.  As such, the Board finds that the criteria for payment or reimbursement are met under 38 U.S.C.A. § 1728. 

The Board wishes to emphasize that its favorable decision in this appeal is based on the unique facts relative to the Veteran's claim.  He is encouraged to thoroughly familiarize himself with the rules and procedures governing his VA medical healthcare benefits, to include those involving emergency medical care.  In the future, the Veteran should attempt to use a VA facility whenever possible in as long as it is prudent for him to do so.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran on October 17, 2011, at the University of Michigan, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


